UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1466


BENJAMIN VIENT,

                    Plaintiff - Appellant,

             v.

GANNETT CO. INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01562-LMB-MSN)


Submitted: February 25, 2022                                      Decided: April 1, 2022


Before KING and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Vient, Appellant Pro Se. Laurin Howard Mills, SAMEK, WERTHER &
MILLS, LLC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin Vient appeals the district court’s April 22, 2021, order denying two

motions that he filed on March 22, 2021, in his closed civil action. The district court denied

Vient’s motions based on its prior order prohibiting Vient from filing anything other than

a notice of appeal in the district court. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Vient’s informal brief does not

challenge the district court’s rationale for denying his motions, he has forfeited appellate

review of the district court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”).

       Accordingly, we affirm the district court’s April 22, 2021, order. * We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
        Even if Vient had not forfeited appellate review of the district court’s April 22,
2021, order, we would affirm on the alternative ground that Vient’s two motions lacked
merit. See United States v. Riley, 856 F.3d 326, 328 (4th Cir. 2017) (recognizing that “we
may affirm on any grounds apparent from the record” (internal quotation marks omitted)).

                                               2